Mr. Justice Phillips. By the terms and stipulations of this policy, the rendering of sworn proofs of loss to the defendant company witMn thirty days after the insured property was burned is a condition precedent to the right of plaintiff to recover, unless such proof of loss was waived by the company. That such proofs of loss were furnished within thirty days is not claimed, and nothing in the letters of the general agent can be held to be such waiver; and no letter was written, as appears from this evidence, until after the lapse of more than thirty days after the loss by fire. The special agent who was sent to ascertain the facts relative to the claim, but not to waive or extend any of the terms of the policy, did not visit the scene of the fire until after the lapse of more than forty days. At the time of the first letter from the general agent and at the time of the visit to the scene by the special agent, the plaintiff had failed to comply with a condition precedent, and it can not be held that anything said by the general agent or the special agent was a waiver of plaintiff’s obligation to render such sworn proofs of loss as required by the terms of the policy. Engebretson v. The Hekla Fire Insurance Company, 58 Wis. 301; Cedar Rapids Insurance Co. v. Shimp, 16 Ill. App. 248. The judgment is reversed and the cause will not be remanded. Judgment reversed.